NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT



SAMUEL BRUNT,                             )
                                          )
              Appellant,                  )
                                          )
v.                                        )              Case No. 2D18-3832
                                          )
DAWN BRUNT,                               )
                                          )
              Appellee.                   )
                                          )

Opinion filed May 17, 2019.

Appeal from the Circuit Court for
Hillsborough County; Wesley D. Tibbals,
Judge.

Michael J. Rozum of Michael J.
Rozum, PLLC, Tampa, for Appellant.

Jean M. Henne of Jean M. Henne,
P.A., Winter Haven, for Appellee.



ATKINSON, Judge.

              We affirm the single order entered by the trial court titled "final judgment

denying former husband's supplemental petition for modification of final judgment of

dissolution of marriage; final judgment on former husband's supplemental petition as to

modification of child support only; and final orders on former wife's multiple motions for
contempt/enforcement." See Fla. R. App. P. 9.315(a). However, we grant the

appellee's motion to dismiss and dismiss for lack of jurisdiction the portion of the appeal

challenging the trial court's finding as to the wife's entitlement to attorney's fees. See

McIlveen v. McIlveen, 644 So. 2d 612 (Fla. 2d DCA 1994).

              Affirmed in part and dismissed in part.



SILBERMAN and SLEET, JJ., Concur.




                                            -2-